Case 17-10828-JTD Doc1183 Filed 04/20/20 Page1of1

OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
POST-CONFIRMATION QUARTERLY SUMMARY REPORT

This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.

 

 

 

Debtor's Name: VENOCO, LLC et.al. Date of Confirmation: 10/1/2018
Bankruptcy Number: 17-10828 (KG) Reporting Period (month/year): 01/01/2020 through 03/31/2020
Bank: Signature Bank Signature Bank Total
Account Number: x3936 x3944 All
Account Type: Checking Savings Accounts
Beginning Cash Balance: 436,113 16,146,261 16,582,374

 

All receipts received by the debtor:

Bank Interest: p 11,461 11,461

 

Recoveries (refunds, A/R collections or other): 208,786 - 208,786 (FN1)

 

Proceeds from Litigation (settlement or other): - - -

 

Sale of Debtor's Assets: 7 - -

 

Total of cash received: 208,786 11,461 220,247

 

Capital Infusion pursuant to the Plan: 7 = =

 

Transfers between accounts: 7 = 7

 

Total of cash available: 644,899 16,157,722 16,802,621
Less all disbursements or payments made by the Debtor (including payments made under the confirmed Plan):

Disbursements made under the Plan, excluding the
administrative claims of bankruptcy professionals: - - -

 

Disbursements made pursuant to the administrative
claims of bankruptcy professionals: : = F:

 

 

 

 

All other disbursements made in the ordinary course: (339,838) - (339,838) (FN2)
Total Disbursements (339,838) - (339,838)
Ending Cash Balance 305,060 16,157,722 16,462,783 (FN3)
Footnotes:

FN1 - Reimbursement of certain Ellwood Onshore Facility utility costs previously paid by the Liquidation Trust.

FN2 - Consists of disbursements for post effective date professional fees and expenses, US Trustee fees, trailing debtor expenses,
and all other costs related to the wind up of the Debtors.

FN3 - Cash reserved for disputed claims, potential claims litigation costs and trust wind down costs.

Pursuant to 28 U.S.C. Section 1746(2), | hereby declare under penalty of perjury that the foregoing is true and correct

to the best of my knowledge and belief. a (

April 20, 2020
Date Eugene |. Davis, Liquidation Trustee

 
